Lorenzo Ford v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-04-00070-CR

     LORENZO FORD,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # FDM-88-11504
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant filed a motion in February 2004 for a nunc pro tunc judgment reflecting that a
1989 case in which he was convicted had in fact been dismissed.  The trial court denied the
motion, and Appellant seeks review by direct appeal.  This Court does not have appellate
jurisdiction to review such a ruling.  See Everett v. State, 82 S.W.2d 735, 735 (Tex.
App.—Waco 2002, pet. dism’d) (mem. op.).  Accordingly, the appeal is dismissed for want of
jurisdiction.
 
 


                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed
Opinion delivered and filed May 26, 2004
Do not publish
[CR25]